Woodruff, J.
I concur in the views expressed hy my brother, Daly. In addition to the brief opinion given by me at special term, and which expresses my present opinion on the subject, ! desire only to add, that an extra allowance was not ordered at special term by way of 'punishment of the plaintiff, as the first judge seems to intimate, nor was it upon the ground that the prosecution was unfairly or unreasonably conducted; but simply because the case was manifestly a difficult and extraordinary one, in which it was just that an enlarged sum should be allowed to the defendant as costs. It is a mistake to call the allowance an addition to the costs. ' The allowance itself is costs, as much as the trial fee or any other item. Having, then, come to the conclusion that the defendant was entitled to recover costs in the action, the allowance followed, of course, so soon as it was shown to be a difficult and extraordinary case, for which the other items furnished an inadequate compensation.
Order appealed from affirmed, With costs.